                                 Case 5:20-cv-02164-GW-KK Document 9 Filed 10/20/20 Page 1 of 4 Page ID #:59



                                      1 Christina R. Spiezia, State Bar No. 315145
                                        cspiezia@grsm.com
                                      2 (949) 255-6968
                                        Katherine A. Musbach, State Bar No. 318683
                                      3 kmusbach@grsm.com
                                        (312) 980-6798
                                      4 Gordon Rees Scully Mansukhani, LLP
                                        5 Park Plaza Suite 1100
                                      5 Irvine, CA 92614
                                      6 Attorneys for Defendant,
                                        NATIONAL UNION FIRE INSURANCE
                                      7 COMPANY OF PITTSBURGH, PA
                                      8                   UNITED STATES DISTRICT COURT
                                                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                      9                         EASTERN DIVISION
                                     10
                                          WESTERN RIVERSIDE                    )
Gordon Rees Scully Mansukhani, LLP




                                     11   COUNCIL OF GOVERNMENTS, ) CASE NO. 5:20-cv-02164- GW-KK
                                          a California Joint Powers Authority, )
                                     12                                        ) Stipulation to Extend Time to Respond
                                                       Plaintiff,
       5 Park Plaza Suite 1100




                                                                               ) to Initial Complaint By Not More Than
                                     13                                        ) 30 Days (L.R. 8-3)
          Irvine, CA 92614




                                                 v.                            )
                                     14                                        )
                                          NATIONAL UNION FIRE
                                     15   INSURANCE COMPANY OF                 ) Complaint Served: September 18, 2020
                                          PITTSBURGH, PA. and DOES 1           ) Current Response Date: October 23,
                                     16   through 50, inclusive,               ) 2020
                                                                               ) New
                                                                                 2020
                                                                                       Response Date: November 13,
                                     17                Defendant(s).           )
                                     18
                                     19         Plaintiff Western Riverside Council of Governments (“Plaintiff”), by and
                                     20   through its undersigned counsel, and Defendant National Union Fire Insurance
                                     21   Company of Pittsburgh, Pa. (“Defendant”), by and through its undersigned
                                     22   counsel, hereby stipulate and agree as follows:
                                     23         WHEREAS, Plaintiff filed a complaint against Defendant and Does 1-50,
                                     24   inclusive, in the Superior Court of California, County of Riverside, on or about
                                     25   August 3, 2020;
                                     26         WHEREAS, Plaintiff served Defendant with the complaint on or about
                                     27   September 18, 2020;
                                     28          WHEREAS, Defendant removed the action from the state court to the
                                                                                -1-
                                          Stipulation to Extend Time to Respond to Initial Complaint By Not More Than 30
                                                                          Days (L.R. 8-3)
                                 Case 5:20-cv-02164-GW-KK Document 9 Filed 10/20/20 Page 2 of 4 Page ID #:60



                                      1   United States District Court for the Central District of California, Eastern Division
                                      2   on October 16, 2020;
                                      3         WHEREAS, pursuant to Federal Rule of Civil Procedure 81(c)(2)(C),
                                      4   Defendant’s response to Plaintiff’s complaint is due 7 days after its filing of the
                                      5   notice of removal, or October 23, 2020;
                                      6         WHEREAS, pursuant to L.R. 8-3, Defendant has requested, and Plaintiff
                                      7   has agreed to, an extension of 21 days to respond to Plaintiff’s complaint;
                                      8         WHEREAS, this is Defendant’s first request to extend the time to respond
                                      9   to Plaintiff’s complaint;
                                     10         WHEREFORE, pursuant to L.R. 8-3, the Parties hereby stipulate that
Gordon Rees Scully Mansukhani, LLP




                                     11   Defendant’s time to respond to Plaintiff’s complaint is extended by 21 days, to
                                     12   and until November 13, 2020.
       5 Park Plaza Suite 1100




                                     13         IT IS SO STIPULATED
          Irvine, CA 92614




                                     14
                                     15
                                          Dated: October 20, 2020                        GORDON REES SCULLY
                                     16                                                  MANSUKHANI LLP
                                     17                                            By:    /s/ Katherine A. Musbach
                                                                                         Christina R. Spiezia (315145)
                                     18                                                  Telephone: (949) 255-6968
                                                                                         cspiezia@grsm.com
                                     19
                                                                                         Katherine A. Musbach (318683)
                                     20                                                  Telephone: (312) 980-6798
                                                                                         kmusbach@grsm.com
                                     21
                                                                                         5 Park Plaza
                                     22                                                  Suite 1100
                                                                                         Irvine, CA 92614
                                     23
                                                                                         Attorneys for Defendant
                                     24                                                  National Union Fire Insurance
                                                                                         Company of Pittsburgh, Pa.
                                     25
                                     26
                                     27
                                     28
                                                                                -2-
                                          Stipulation to Extend Time to Respond to Initial Complaint By Not More Than 30
                                                                          Days (L.R. 8-3)
                                 Case 5:20-cv-02164-GW-KK Document 9 Filed 10/20/20 Page 3 of 4 Page ID #:61



                                      1
                                                                                         BEST BEST & KRIEGER LLP
                                      2
                                                                                   By:    /s/ Christopher E. Deal _
                                      3                                                  Jeffrey V. Dunn (131926)
                                                                                         Jeffrey.dunn@bbklaw.com
                                      4                                                  Christopher E. Deal (186754)
                                                                                         Chris.deal@bbklaw.com
                                      5                                                  Daniel L. Richards (315552)
                                                                                         Daniel.richards@bbklaw.com
                                      6                                                  18101 Von Karman Avenue
                                                                                         Suite 1000
                                      7                                                  Irvine, CA 92612
                                                                                         Telephone: (949) 263-2600
                                      8                                                  Facsimile: (949) 260-0972
                                      9                                                  Attorneys for Plaintiff Western
                                                                                         Riverside Council of Governments
                                     10
Gordon Rees Scully Mansukhani, LLP




                                     11
                                     12         Pursuant to L.R. 5-4.3.4, the filer hereby attests that all other signatories
       5 Park Plaza Suite 1100




                                     13   listed, and on whose behalf this filing was submitted, concur in the filing’s content
          Irvine, CA 92614




                                     14   and have authorized the filing.
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                -3-
                                          Stipulation to Extend Time to Respond to Initial Complaint By Not More Than 30
                                                                          Days (L.R. 8-3)
                                 Case 5:20-cv-02164-GW-KK Document 9 Filed 10/20/20 Page 4 of 4 Page ID #:62



                                      1                            CERTIFICATE OF SERVICE
                                      2        The undersigned hereby certifies that on October 20, 2020, a true and correct
                                      3   copy of the foregoing Stipulation to Extend Time to Respond to Initial
                                      4   Complaint By Not More Than 30 Days (L.R. 8-3) was electronically filed with
                                      5   the Clerk of Court using the CM/ECF System, which will automatically send e-
                                      6   mail notification of such filing to all attorneys of record.
                                      7
                                      8                                                GORDON REES SCULLY
                                                                                       MANSUKHANI LLP
                                      9                                          By:     /s/ Katherine A. Musbach
                                     10                                                 Christina R. Spiezia (315145)
                                                                                        Telephone: (949) 255-6968
Gordon Rees Scully Mansukhani, LLP




                                     11                                                 cspiezia@grsm.com

                                     12                                                 Katherine A. Musbach (318683)
                                                                                        Telephone: (312) 980-6798
       5 Park Plaza Suite 1100




                                     13                                                 kmusbach@grsm.com
          Irvine, CA 92614




                                     14                                                 5 Park Plaza Suite 1100
                                                                                        Irvine, CA 92614
                                     15                                                 Attorneys for Defendant
                                     16                                                 National Union Fire Insurance
                                                                                        Company of Pittsburgh, Pa.
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                -4-
                                          Stipulation to Extend Time to Respond to Initial Complaint By Not More Than 30
                                                                          Days (L.R. 8-3)
